Citation Nr: 0419825	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
osteoarthritis.

2.  Entitlement to service connection for bilateral knee 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from July 1948 to 
March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hip and knee osteoarthritis.  The notice of 
disagreement (NOD) was received by VA in February 2003. A 
statement of the case (SOC) was issued in October 2003.  The 
substantive appeal (VA Form 1-9) was received by VA that same 
month.  


FINDINGS OF FACT

1.  The veteran sustained a partial transverse fracture of 
the right distal 1/3 patella in service, but the first post 
service right knee complaints were many years thereafter.  

2.  Left knee and bilateral hip complaints were first noted 
many years after service.  

3.  A VA physician opined that the veteran's current knee and 
hip osteoarthritis are unrelated to the veteran's service or 
any incident therein.  


CONCLUSIONS OF LAW

1.  Bilateral hip osteoarthritis was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 5107, 
7107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309, 3.310 (2003).

2.  Bilateral knee osteoarthritis was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 
5107, 7107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309, 3.310 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the notice and duty to assist 
requirements of 38 U.S.C.A. § 5102, 5103, 5103A.  See also 
38 C.F.R. § 3.159.  Notice as required by 38 U.S.C.A. 
§ 5103(a) must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, U.S. Vet. App. No 01-944 (June 24, 2004).  That 
notice was provided in the present case.  

The veteran's claim for benefits was received in February 
2002, and in a March 2002 letter, the RO essentially provided 
notice to him regarding what information and evidence was 
needed to substantiate his claim for benefits, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claim.  Thereafter, the RO by its December 
2002 rating decision denied the service connection claim.  
The veteran was sent a notice of this rating decision in 
December 2002, as well as a statement of the case in October 
2003.  All these documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his claim.  38 U.S.C.A. §  5103A(a); 38 
C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claim.  Likewise, the veteran was 
examined for VA purposes in connection with his claim, and 
the report of this examination was carefully reviewed by the 
Board.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
There is no allegation that the veteran aggravated (during 
active duty) a preexisting disability, so service connection 
on that basis is not at issue in this case.  38 C.F.R. § 
3.306.  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also be granted service connection 
for arthritis, although not otherwise established as incurred 
in service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Finally, service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran and his representative contend, in essence, that 
he has osteoarthritis of the knees and the hips due to cold 
injury suffered while serving in Korea.  (The veteran is 
service connected for the residuals of cold weather injury to 
the right foot, left upper extremity, right upper extremity, 
left lower extremity, left ear, right ear, and nose.)  In the 
alternative, it is maintained that the osteoarthritis of the 
hips and knees are a residual of an in-service automobile 
accident.  

A review of the veteran's service medical records discloses 
that he sustained a partial transverse fracture of the right 
distal 1/3 of the patella in an automobile accident in 1950.  
Subsequent service records, however reveal no further right 
knee complaints.  As to the left knee and hips, there were 
not complaints noted with respect to these joints in the 
service medical records.  

Post service records do not reflect any hip or knee 
complaints until the 1990's, more than 40 years after the 
veteran's period of service, (although the veteran indicated 
in a recent statement, they first began to ache in the 
1980's).  No post service treatment record, however, shows 
that any medical professional considered any current knee or 
hip disability to be linked in any way to service.  Moreover, 
the veteran was examined for VA purposes in connection with 
this claim in 2002.  The physician who conducted that 
examination, and who diagnosed to the veteran to have mild to 
moderate osteoarthritis of the knees and hips, concluded that 
the veteran's current disability was not related to either 
the in-service motor vehicle accident, or to the veteran's 
cold weather injuries.  Absent competent evidence linking the 
claimed disabilities to service, or service connected 
disability, a basis upon which to establish service 
connection for osteoarthritis of the hips and knees has not 
been presented.  Accordingly, the appeal is denied.   


ORDER

Service connection for bilateral hip osteoarthritis is 
denied.  

Service connection for bilateral knee osteoarthritis is 
denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



